Citation Nr: 0835201	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-06 409	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as chloracne secondary to exposure to herbicides.  

2.  Entitlement to service connection for hypertension, also 
claimed as secondary to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and C. S.


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
July 1968, including a tour in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a prior January 2008 decision, the Board denied the 
veteran's claim for service connection for peripheral 
neuropathy - including considering whether it was due to 
exposure to herbicides.  Whereas the Board remanded his 
remaining claims for hypertension and a skin condition to the 
RO via the Appeals Management Center (AMC) for further 
development and consideration.  So only those two claims 
remain at issue.


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of chloracne; he 
has been treated for chronic tinea pedis and scrotal itch, 
which are unrelated to his military service.

2.  The veteran's hypertension also is unrelated to his 
military service.




CONCLUSIONS OF LAW

1.  The veteran's skin disorder was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007). 

2.  The veteran's hypertension also was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101,1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in July 
2003, March 2005, and January 2008, the RO and AMC advised 
the veteran of the evidence needed to substantiate his claims 
and explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board sees the RO issued that first VCAA notice letter 
prior to initially adjudicating the veteran's claims, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  Consider, as well, that a March 
2006 letter informed him of the downstream disability rating 
and effective date elements of his claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).



And, more importantly, since providing the additional - post 
initial adjudication, VCAA notice in March 2005, March 2006, 
and January 2008, the AMC has gone back and readjudicated the 
claims in the June 2008 supplemental statement of the case 
(SSOC), including considering any additional evidence 
received in response to that additional notice.  This is 
important to point out because the Federal Circuit Court 
recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

So if there even arguably is any deficiency in the notice to 
the veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to him over the course of this appeal, 
he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).



With respect to the duty to assist, the RO and AMC obtained 
the veteran's service medical records (SMRs), private medical 
records, and VA medical records, including the report of his 
VA compensation examination in April 2008, on remand, for a 
medical nexus opinion concerning the etiology of his skin 
disorder and hypertension, especially insofar as whether 
these conditions are attributable to his military service - 
including from exposure to herbicides (Agent Orange).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

It also deserves mentioning that, in response to the June 
2008 SSOC, the veteran indicated he had no other information 
or evidence to submit.  So as there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A. 

The Board is also satisfied that there was substantial 
compliance with its January 2008 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  

Claims for Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any 
service-connection claim is competent evidence of the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran does not have a current diagnosis of chloracne.  
However, he has had recent treatment for chronic tinea pedis 
and scrotal itch, so skin disorders of these sorts.  His VA 
and private treatment records also show that he had a 
diagnosis of hypertension, but a more recent VA examiner 
opined that the veteran did not have hypertension.  But 
resolving this doubt in his favor, the Board will decide this 
claim assuming that he has hypertension.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).



Skin Condition Claim

The veteran asserts that he has chloracne, and that it was 
caused by exposure to herbicides in service.  Diseases 
associated with exposure to certain herbicide agents used in 
support of military operations in the Republic of Vietnam 
during the Vietnam era will be considered to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 
3.307(a)(6).  The following diseases are associated with 
herbicide exposure for the purposes of the presumption:  
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and certain soft-tissue sarcomas.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

The veteran's SMRs show he was treated for dermatophytosis of 
the foot in service, and that the condition resolved.  His 
SMRs are otherwise unremarkable for any diagnosis of or 
treatment for a skin condition, including chloracne or other 
acneform disease consistent with chloracne.  

"Chloracne due to agent orange exposure" was written in 
block 28 ("Diagnoses") of the veteran's Agent Orange 
Registry Code Sheet, and signed by a staff physician.  The 
onset was listed as 1972, four years after the veteran left 
the military.  This is the only evidence of record indicating 
he has chloracne.  He had subsequent diagnoses of tinea 
pedis, eczema, and chronic scrotal itch.  The Board recently 
remanded this claim in January 2008 to determine whether he 
now has chloracne.  



The veteran had the requested VA skin examination in April 
2008.  The VA examiner concluded the veteran does not have 
chloracne or another acneform disease.  Therefore, although 
the veteran served in Vietnam, he is not entitled to 
presumptive service connection for chloracne or another 
acneform disease because there is insufficient evidence 
confirming he has this claimed condition.  See Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application, and not for a past disability).

The Board, therefore, will next address service connection on 
a direct incurrence basis.

The April 2008 VA examination report takes note of the fact 
that the veteran had dermatophytosis of the foot in service.  
His SMRs, however, as mentioned, were negative for any other 
diagnoses of or treatment for a skin condition.  
In the 12 months prior to the April 2008 VA examination, the 
examiner noted that the veteran had not been treated for any 
skin conditions.  The examiner did not diagnose the veteran 
with a skin condition or provide an opinion that the veteran 
had a skin condition that was caused by his military service.  

VA medical records show the veteran was treated for chronic 
tinea pedis and scrotal itch between June 2002 and February 
2005.  None of the treatment records, however, provides any 
indication that these conditions were caused by his 
military service, including from exposure to herbicides in 
Vietnam.  If, as here, the claimed disease is not one of the 
presumptive diseases listed in 38 C.F.R. § 3.309(e), but 
exposure to an herbicide is presumed or proven by the 
evidence, as is also the case here, the veteran may establish 
service connection for the disease by:  (1) showing that the 
disease actually occurred in service; or (2) at least 
theoretically, by submitting medical evidence of a nexus 
between the disease and his exposure to herbicides during 
military service.  Combee, 34 F.3d 1043-1044.  The Court has 
specifically held that the provisions set forth in Combee are 
applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).  Here, though, 
unfortunately, there is no such supporting medical nexus 
evidence.

The Board finds that the facts and examination cited above 
are entitled to a lot of probative weight, and that they 
provide evidence against the veteran's claim.  The VA remand 
examiner concluded the veteran does not have chloracne or 
other acneform disease, and indeed, that he did not have a 
current skin condition of any sort.  Earlier VA records from 
June 2002 to February 2005 show treatment for tinea pedis and 
scrotal itch, but no findings were made that these 
conditions, which occurred over thirty years after the 
veteran left the military, were related to his period of 
service, including, as mentioned, to exposure to herbicides.  
The Board must note that the lapse of so many years between 
his separation from service and the first complaints and/or 
treatment for this claimed disorder is a factor for 
consideration in deciding this claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim -- in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hypertension

The veteran also asserts that his hypertension was caused by 
exposure to herbicides.  Hypertension is not a disease 
associated with herbicide exposure, and therefore the 
presumption of service connection does not apply.  
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The Board 
will next address service connection on a direct incurrence 
basis, including considering whether his hypertension 
initially manifested to a compensable degree of at least 10 
percent within one year after his military service ended to 
warrant presumptive service connection under the alternative 
provisions of 38 U.S.C.A. §§ 1101, 1112, 1113 and 38 C.F.R. 
§§ 3.307, 3.309.  



The veteran's October 1965 enlistment physical and September 
1966 pre-induction physical note that he had arrhythmia with 
occasional premature ventricular contractions, which abated 
when he exercised.  There are notes on both physical reports 
referring to a letter from Dr. W. A., his private physician.  
Dr. W. A.'s letter was associated with the veteran's SMRs and 
was annotated "received and considered in the examinee's 
physical profile."  

Dr. W. A.'s October 1965 letter stated the veteran gave "no 
history of previous hypertension before recent army 
examination," and that he had not been treated for his blood 
pressure.  Dr. W. A. took the veteran's blood pressure 
readings over three days.  On the last two days, his sitting 
blood pressure readings were 120/86 and 124/88 (left arm), 
130/98 and 130/96 (right arm); his lying blood pressure 
readings were 126/92 and 126/88 (left arm) and 136/96 and 
128/94 (right arm).  Some of his diastolic blood pressure 
readings were borderline hypertensive.  

Since Dr. W. A.'s letter showing borderline hypertension was 
associated with the veteran's SMRs, the Board requested in 
January 2008 that the veteran undergo a VA examination, on 
remand, at which the physician would determine whether 
the veteran's hypertension preexisted service, and, if so, 
whether it was aggravated by his service beyond its natural 
progression, in addition to whether instead it was caused by 
his military service.  

In April 2008 the veteran had the requested VA hypertension 
examination.  He did not report a history of hypertension to 
the examiner.  The examiner noted that hypertension was not 
noted in the veteran's VA treatment records.  The examiner 
opined that the veteran did not have hypertension prior to 
service because the borderline hypertension he had in 1965 
did not worsen, and that no further workup or medications 
were in his records to indicate he had hypertension.  The 
Board finds that the April 2008 VA examination report is 
entitled to a lot of probative weight and provides evidence 
against the veteran's claim.  



Although the VA examiner did not diagnose the veteran with 
hypertension, a November 2005 private medical record from 
Orlando Heart Specialists indicated that he was taking Coreg, 
a medication that can be used to treat hypertension or heart 
failure.  Additionally, a March 2005 private medical record 
from Cardiology Consultants indicated he had hypertension.  
Nevertheless, while this evidence shows he has had at least 
one diagnosis of hypertension, it does not show that it is 
in any way related to his military service.  His VA treatment 
records do not mention hypertension, much less such causal 
relationship to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

There also is no indication hypertension initially manifested 
to a compensable degree of at least 10 percent within one 
year after the veteran's military service ended to warrant 
presumptive service connection under the alternative 
provisions of 38 U.S.C.A. §§ 1101, 1112, 1113 and 38 C.F.R. 
§§ 3.307, 3.309.  

Considering all of the evidence of record, there is no link 
between the veteran's hypertension and his period of service.  
The VA examiner concluded the veteran did not have 
hypertension prior to service (to warrant considering whether 
there was aggravation during service of a pre-existing 
condition), and there is no evidence otherwise showing that 
his hypertension was caused by his service.  For these 
reasons and bases, the preponderance of the evidence is 
against his claim - in turn meaning there is no reasonable 
doubt to resolve in his favor and his claim must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Service connection for a skin condition is denied.  

Service connection for hypertension is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


